Citation Nr: 1000911	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-21 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected tension headaches for the period from July 
1, 2004 to September 16, 2009.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected tension headaches for the 
period since September 17, 2009.

3.  Entitlement to service connection for a low back 
condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for a 
low back condition.  The October 2004 rating decision also 
granted the Veteran's claim of entitlement to service 
connection for tension headaches and assigned the same an 
initial noncompensable disability rating, effective July 1, 
2004.  

By an October 2009 rating decision, the disability rating 
assigned the Veteran's tension headaches was increased to 30 
percent, effective September 17, 2009.  As the 30-percent 
evaluation is less than the maximum available rating, the 
issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The issue of entitlement to service connection for a low back 
condition, addressed in the REMAND portion of the decision 
below, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from July 1, 2004 to September 16, 2009, 
the Veteran's tension headaches more nearly approximate 
migraines manifested by characteristic prostrating attacks 
averaging one in two months over the last several months.

2.  Since September 17, 2009, the Veteran's tension headaches 
have not been manifested by very frequent completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
service-connected tension headaches have been met during the 
period from July 1, 2004 to September 16, 2009.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.124a, 
Diagnostic Code (DC) 8199-8100 (2009).

2.  The criteria for a disability rating in excess of 30 
percent for service-connected tension headaches have not been 
met since September 17, 2009.  38 U.S.C.A.         § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic 
Code (DC) 8199-8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to an increased disability 
rating for service-connected tension headaches arises from 
his disagreement with the initial evaluation assigned 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Veteran was afforded VA 
examinations in March 2004 and September 2009.  The Veteran 
has not indicated that he was seen regarding his tension 
headaches by any provider or at any time other than the 
treatment reflected in the current records on file.  
Therefore, the Veteran's service treatment records and all 
identified and authorized post-service treatment records 
available and relevant to the issue on appeal have been 
requested or obtained.  Based upon the above, the Board finds 
that VA has satisfied its duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's headaches have been rated under DCs 8199-8100 
as noncompensably disabling for the period from July 1, 2004 
to September 16, 2009, and 30 percent disabling since 
September 17, 2009.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  38 C.F.R. § 4.27 (2009).

DC 8199 is used to identify unlisted neurological conditions.  
DC 8100, contemplating migraines, provides that headaches 
with characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
rating.  Migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months warrant a 30 percent rating.  A maximum 50 
percent rating is warranted for migraine headaches with very 
frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, DC 8100 (2009).

On VA examination in March 2004, the Veteran reported daily 
headaches.  The Veteran reported that his headaches were 
throbbing, began in the posterior portion of the head and 
migrated to the frontal area, and lasted all day.  The 
Veteran denied other symptoms associated with his headaches 
and reported that he treated the same with prescription 
medication.  Physical examination revealed no neurological 
abnormalities.  The examiner diagnosed the Veteran with 
tension headaches. 

Private treatment records dated in September 2004, April 
2005, October 2005, and November 2005, indicate that the 
Veteran complained of headaches.  
 
The Veteran's wife submitted a statement dated in April 2006.  
The Veteran's wife reported that her husband's headaches had 
increased in frequency from three to four times each week to 
daily.  

At the time of the Veteran's July 2006 Substantive Appeal, he 
reported that he experiences headaches about every other day.  
The Veteran reported that during his headaches, he is dizzy, 
light-headed, and incapacitated.  

VA treatment records dated in June 2006 indicate that the 
Veteran complained of headaches that seemed to start in the 
occipital area and often occurred in the morning.  

VA treatment records dated in June 2009 indicate that the 
Veteran complained of headaches and reported that he missed 
two days of work due to the same.  

On VA examination in September 2009, the Veteran reported 
that he has headaches 50 percent of each day.  The Veteran 
reported that he typically wakes with headaches and that he 
feels a tight sensation across the temple and in his eyes.  
The Veteran reported that his headaches are throbbing, 
without aura or profound photophobia or noise sensitivity.  
The Veteran reported that he has vomited on one occasion, due 
to his headaches.  The Veteran reported that on the days that 
he has headaches, he is very uncomfortable, but he is not 
debilitated.  The Veteran reported that his prescription 
medication makes him drowsy.  The Veteran reported that since 
May 2009, he has missed work twice due to his headaches and 
that on two other occasions in July 2009 he experienced 
incapacitating headaches.  Physical examination revealed no 
neurological abnormalities.  The examiner diagnosed the 
Veteran with headaches, likely tension, with frequency as 
described.

For the period from July 1, 2004 to September 16, 2009, for a 
compensable disability rating, the Veteran's tension 
headaches must be productive of at least characteristic 
prostrating attacks averaging one in two months over the last 
several months.  In this case, none of the Veteran's 
headaches have been described as prostrating by his treatment 
professionals.  There is evidence of record that the Veteran 
complained of headaches on six occasions during this time 
period, consisting of approximately five years.  The Veteran 
reported that he missed work on two occasions during this 
time period due to his headaches.  The Veteran also reported 
that he experienced incapacitating episodes on two occasions 
during this time period, beyond those occasions that required 
him to miss work.  

However, the Board finds that the statement made by the 
Veteran's wife, the Veteran's own statements as to the 
frequency and severity of his headaches, and the medical 
evidence of prescription medication and continued follow-up 
for tension headaches to be persuasive.  Thus, the Board 
finds that the symptomatology of the Veteran's tension 
headaches more nearly approximate the criteria required by DC 
8100 for a compensable disability rating, specifically, 10 
percent, but no more, for the period from July 1, 2004, to 
September 16, 2009.

As for the period since September 17, 2009, the Board finds 
that there is no medical evidence of record indicating more 
severe symptomatology related to the Veteran's tension 
headaches.  To be entitled to the maximum 50 percent 
disability rating under DC 8100, the Veteran's tension 
headaches must be productive of very frequent completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.  While the Veteran has reported that 
he occasionally has headaches that last all day, and that his 
prescription medication makes him sleepy and he doesn't take 
such while working, there is no evidence of record indicating 
that the Veteran's tension headaches are productive of severe 
economic inadaptability.  Thus, for the period since 
September 17, 2009, the Board finds that the symptomatology 
of the Veteran's tension headaches do not meet the criteria 
required by DC 8100 for the maximum 50 percent disability 
rating.
The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the 
credible evidence demonstrates that for the period from July 
1, 2004 to September 16, 2009, the Veteran's tension 
headaches have warranted a 10 percent disability rating, but 
no more.  For the period since September 17, 2009, the 
Veteran's tension headaches have not warranted a disability 
rating in excess of 30 percent. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, with respect to 
the Veteran's claim for an increased rating for his tension 
headaches, the Board finds that a claim for a TDIU is not 
raised by the record.  Specifically, the evidence of record 
fails to show that the Veteran is unemployable.  Therefore, 
the Board finds that no further consideration of a TDIU is 
warranted.  

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  


ORDER

For the period from July 1, 2004 to September 16, 2009, 
entitlement to a disability rating of 10 percent for service-
connected tension headaches is granted, subject to the laws 
and regulations governing monetary awards.

For the period since September 17, 2009, entitlement to a 
disability rating in excess of 30 percent for service-
connected tension headaches is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim.

On examination in March 2004, in preparation for separation 
from service, x-ray examination revealed transitional 
vertebrae, and the Veteran was diagnosed with lumbar strain.  
Private post-service treatment records dated in September 
2004 indicate that the Veteran had some degree of congenital 
stenosis.  VA and private treatment records indicate that the 
Veteran has obtained significant treatment for his back 
condition.

It is unclear from the record whether the Veteran's current 
back condition is a congenital defect or a congenital 
disease, and if aspects of the Veteran's current back 
condition are non-congenital.  This is important because the 
VA General Counsel has indicated that there is a distinction 
between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes. 

Congenital diseases may be recognized as service connected if 
the evidence as a whole shows aggravation in service within 
the meaning of VA regulations.  See 38 C.F.R. § 3.306 (2009).  
A congenital defect, on the other hand, is not service 
connectable in its own right, although service connection may 
be granted for additional disability due to disease or injury 
superimposed upon such defect during service.  See VAOPGCPREC 
82-90 (1990).

Thus, the Veteran should be afforded a VA examination to 
determine the diagnosis and etiology of his current back 
condition, including whether his current back condition is 
related to his period of active service.  The Veteran should 
also be afforded a VA examination to determine whether his 
current back condition constitutes a congenital defect, and, 
if so, whether there is any superimposed disease or injury 
due to service; or (ii) whether it constitutes a congenital 
disease, and, if so, whether it was aggravated by his period 
of active service beyond the natural progression.  See 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his current back condition.  
All necessary studies and/or tests should 
be conducted.  Following a review of the 
claims file, the examiner should answer 
the following questions:

(a)  Does the Veteran's current back 
condition constitute a pre-service 
congenital defect or a disease, as defined 
by VAOPGCPREC 82-90 (generally, a 
congenital abnormality that is subject to 
improvement or deterioration is considered 
a disease)?

(b)  If this is considered a congenital 
defect, then was there any superimposed 
disease or injury in connection with the 
congenital defect?  If so, is it at least 
as likely as not (at least a 50 percent 
probability) that the identified 
superimposed disease or injury is related 
to the Veteran's period of active service?

(c)  If the examiner finds that the 
Veteran's current back condition is a 
congenital disease, then is at least as 
likely as not (at least a 50 percent 
probability) that it was aggravated by his 
period of active service? Aggravation 
indicates a permanent worsening of the 
underlying condition as compared to an 
increase in symptoms.  If aggravation is 
found, the examiner should attempt to 
quantify the extent of additional 
disability resulting from the aggravation.

(d)  If the examiner finds that the 
Veteran's current back condition is 
neither a congenital disease or defect, 
the examiner should opine as to whether it 
is at least as likely as not (at least a 
50 percent probability) that the Veteran's 
current back condition is related to the 
lumbar back strain found on examination in 
March 2004, or is otherwise related to his 
active service.

The claims file should be made available 
to the examiner for review in conjunction 
with the opinion or examination, and the 
examiner should note such review.  

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.

2.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
back condition, considering any additional 
evidence added to the record.  If the 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


